United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2793
                                 ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal        from      the    United
States
    v.                                   * District Court for the
                                         * Western    District    of
Missouri
Kenneth Wayne Smith,                  *
                                      *               [UNPUBLISHED]
            Appellant.                *
                                 ___________

                                      Submitted:   November 6, 1997
                                               Filed:
                                 ___________

Before McMILLIAN,            BEAM,     and    MORRIS      SHEPPARD       ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.


    Kenneth Wayne Smith appeals from the final judgment
entered in the District Court1 for the Western District of
Missouri after Smith pleaded guilty to three counts of
altering odometer readings, in violation of 49 U.S.C.
§ 32703(2). The district court imposed three concurrent
sentences of 18 months in prison and one year supervised

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
release.   Smith now challenges his sentences, arguing
that the district court erred in




                          -2-
applying an enhancement for more than minimal planning
pursuant   to   U.S.   Sentencing  Guidelines   Manual
§ 2F1.1(b)(2) (1995).

    We conclude the district court did not clearly err in
assessing the enhancement, because it was undisputed
that, over a period of several months, Smith had altered
odometer readings on nineteen vehicles. See id. § 1B1.1,
comment. (n.1(f))    (more than minimal planning deemed
present in any case involving repeated acts over period
of time, unless it is clear each instance was purely
opportune), .3(a) (court to consider all acts committed
by defendant); United States v. Sykes, 4 F.3d 697, 699-
700 (8th Cir. 1993) (per curiam) (repetitive nature of
criminal   conduct,   alone,   may   warrant   increase).
Moreover, it was undisputed that after Smith altered the
odometers, he instructed another individual to sell the
vehicles at auctions using the names of sales companies
with which he had no affiliation. Cf. United States v.
Gjerde, 110 F.3d 595, 604-05 (8th Cir.) (more than
minimal planning where defendant&s scheme to fraudulently
obtain loan involved approving loan, placing hold on
accounts, and misrepresenting financing and purchase of
equipment), petition for cert. filed, 66 U.S.L.W. 3157
(U.S. Aug. 11, 1997) (No. 97-265); United States v.
Starr, 986 F.2d 281, 282 (8th Cir. 1993) (per curiam)
(bank fraud involved more than minimal planning where
defendant opened one account using alias, but closed it
six months later; later opened account at different bank
using different alias; and then directed acquaintance to
deposit check written on closed account into other
account).



                           -3-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-